132 S.E.2d 752 (1963)
260 N.C. 397
Robert McFARLAND
v.
NEWS AND OBSERVER PUBLISHING COMPANY, Inc.
No. 178.
Supreme Court of North Carolina.
October 30, 1963.
*754 Rountree & Clark, by George Rountree, Jr., Isaac C. Wright, Wilmington, for plaintiff appellant.
Poisson, Marshall, Barnhill & Williams, by Alan A. Marshall, Wilmington, Lassiter, Leager, Walker & Banks, by Wm. C. Lassiter, Raleigh, for defendant appellee.
HIGGINS, Justice.
According to the allegations and admissions in the pleadings, Mr. Patton, Director of the North Carolina Wildlife Resources Commission, and Mr. McFarland, the plaintiff in this action, became involved in a controversy concerning the right of the latter to remove timber from certain lands which Mr. Patton claimed belonged to the State agency of which he was Director. Warrants were issued charging the plaintiff and others with trespassing on the lands of the Commission and taking, stealing, and carrying away 60 logs, more or less, belonging to the State, valued at more than $50.00. The defendants in the warrant were bound over to the Pender County Recorder's Court for trial. Upon demand for *755 a trial by jury the case was removed to the Superior Court of Pender County.
In the Superior Court the solicitor for the State entered a nol pros with leave, stating the controversy involved the title to land and ought to be tried in the civil court. Mr. Patton, being dissatisfied with the action of the solicitor in dismissing the case against the plaintiff, contacted the reporter for the defendant and gave out the story which forms the basis of the cause of action here alleged. The defendant published the story. The plaintiff filed separate suits against Mr. Patton and against the defendant.
"It is well settled that all who take part in the publication of a libel or who procure or command libelous matter to be published may be sued by the person defamed either jointly or severally." Bell v. Simmons, 247 N.C. 488, 101 S.E.2d 383.
"That the publication of a libel causing injury to the person defamed is a civil wrong and is embraced within the category of torts may not be gainsaid, and it follows that all those who join in the publication * * * must be regarded in law as joint tort feasors * * *." Taylor v. Kinston Free Press Co., 237 N.C. 551, 75 S.E.2d 528.
"There may be responsibility for publication by another, as in the case of * * * (agency) or an express or implied authorization to publish, as where a statement is made to a newspaper reporter." Prosser, Law of Torts, 2d Ed., § 94, p. 600; Clay v. People, 86 Ill. 147.
"In North Carolina the consequence of participation in the publication of a libel is joint liability for damages * * *" 41 NCLR 522.
The release of Patton operated as a release of the News and Observer Publishing Company. "Most of the courts have continued to hold that a release to one of two concurrent tort-feasors is a complete surrender of any cause of action against the other, without regard to the sufficiency of the compensation actually received." Prosser on Torts, 2d Ed., § 46, p. 243.
"A valid release of one joint tortfeasor releases all the joint wrongdoers and is a bar to a suit against any of them for the same injury, for the injured person is entitled to but one satisfaction and the release operates to extinguish the cause of action." (citing authorities) Simpson v. Plyler, 258 N.C. 390, 128 S.E.2d 843.
All facts necessary to establish the plea in bar are either alleged or admitted in the plaintiff's pleadings. Hence it became the court's duty to pass on the plea as a matter of law. Judgment sustaining the plea is in accordance with the authorities controlling in this State. This disposition makes it unnecessary to discuss or consider any of the other defenses interposed.
Affirmed.